     Case 1:18-cv-01302-DAD-JLT Document 45 Filed 03/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    NICKIE CROSS,                                       Case No. 1:18-CV-01302-DAD-JLT
12                                           Plaintiff,    ORDER CLOSING THE ACTION
                     v.                                    (Doc. 44)
13
      CALIFORNIA DEPARTMENT OF FOOD
14    AND AGRICULTURE, ET AL,
15
                                          Defendants.
16

17           The parties have stipulated to the action being dismissed with prejudice and with each side

18   to bear their own costs and fees. (Doc. 44) The Federal Rules of Civil Procedure Rule 41 makes

19   such stipulations effective immediately with further order of the Court. Wilson v. City of San

20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

21   this action.

22
     IT IS SO ORDERED.
23

24       Dated:     March 26, 2021                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
